UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-00515 The Wall Street Fund, Inc. (Exact name of registrant as specified in charter) 55 E. 52nd Street New York, NY10055 (Address of principal executive offices) (Zip code) Robert P. Morse, President The Wall Street Fund, Inc. 55 E. 52nd Street New York, NY10055 (Name and address of agent for service) (800) 443-4693 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2013 Date of reporting period: June 30, 2013 SEMI-ANNUAL REPORT JUNE 30, 2013 A mutual fund that invests in common stocks of growth-oriented companies. Item 1. Reports to Stockholders. THE WALL STREET FUND, INC. SHAREHOLDER LETTER Dear Shareholders, Your fund net asset value change reflects a positive return of +13.52% for the first half of the calendar year.For comparison purposes, the S&P 500 total return was +13.82%, and the Russell 1000 was +12.76%. The five best performing investments held by the fund for the entire six-month period are: Celgene Corp., +49.0%; Western Digital Corp., +46.1%; Actavis Inc., +41.7%; Gilead Sciences Inc., +39.6%; and Blackstone Group, +37.9%. We believe rewards may overcome risk in the next 3 to 5 years.This is partially due to the simple mathematics of compounding, which favors equity investing; e.g., a company growing at 7% should provide a return (for illustration purposes), all things constant, as follows: Year Value 0 1 2 3 4 5 In this simple example, a 7% growth in 5 years would be worth $140.26 (not $135, the simple product of 7% x 5 years).In the real world, the sequencing tends to get overdone or underdone for a variety of analytical and natural reasons. Anecdotal evidence suggests a continuation of a muddling through, sub-par growth economy but stable, with the U.S. remaining the preeminent land of opportunity when balanced against the geopolitical risks and uncertainties around the world.Our consistent legal framework, absence of cross-border restrictions by states, solid communication, financial and transport infrastructure, a large, innovative, entrepreneurial and skilled labor force and natural resources, etc. shows up in a recent survey of company executives indicating that the U.S. is the most desirable place for foreign investments.Hard evidence of modestly improving (but not robust) economic activity is apparent in retail, autos, housing, U.S. manufacturing and transportation data. While ebullience would be inappropriate, a growing belief that good things can happen is not.For instance, we may be seeing a historic upward shift in corporate margins, which would tend to continue to enhance the attractiveness of equities.This letter attempts to focus ideas on longer term considerations and reduce the anxiety level pandered to by the short-term media mindset. Should you have any questions, please do not hesitate to call. August 6, 2013 Sincerely, Robert P. Morse President 1 Past performance is not a guarantee of future results. This report must be preceded or accompanied by a prospectus. Opinions expressed as those of the fund, are subject to change, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk.Principal loss is possible.The Fund may invest in small and midcapitalization companies, which involves additional risks such as limited liquidity and greater volatility than large capitalization companies.The Fund may invest in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods. Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of fund holdings please refer to the Schedule of Investments included in this report. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Russell 1000 Index measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. You cannot invest directly in an index. The Wall Street Fund, Inc. is distributed by Quasar Distributors, LLC. 2 THE WALL STREET FUND, INC. SCHEDULE OF INVESTMENTS June 30, 2013 (Unaudited) Shares Value COMMON STOCKS – 98.9% Aerospace – 1.1% United Technologies Corp. $ Beverages – 2.3% Beam, Inc. Biotechnology – 4.4% Alexion Pharmaceuticals, Inc. (a) Celgene Corp. (a) Gilead Sciences, Inc. (a) Building & Construction – 2.4% D.R. Horton, Inc. Chemicals – 2.4% Celanese Corp. Containers & Packaging – 1.9% Rock-Tenn Co. Diversified – 1.1% 3M Co. Drugs – 2.4% Actavis, Inc. (a) Allergan, Inc. Electrical Equipment – 1.2% Roper Industries, Inc. Energy – 6.1% Chevron Corp. Marathon Oil Corp. Whiting Petroleum Corp. (a) Williams Companies, Inc. Energy Equipment & Services – 4.2% Noble Corp. (b) Schlumberger Ltd. (b) Financial Services – 8.3% American Express Co. Mastercard, Inc. The Blackstone Group LP Food Services – 1.6% Yum Brands, Inc. Forest Products – 2.1% Weyerhaeuser Co. – REIT Health Care Services – 2.7% UnitedHealth Group, Inc. Insurance – 2.2% ACE Ltd. (b) Leisure – 2.5% Las Vegas Sands Corp. Polaris Industries, Inc. Machinery – 1.3% Cummins, Inc. Media – 6.6% AMC Networks, Inc. – Class A (a) DIRECTV (a) Walt Disney Co. Office Equipment – 4.7% Apple, Inc. Western Digital Corp. Retail – 2.5% TJX Companies, Inc. Semiconductors – 4.6% Intel Corp. KLA-Tencor Corp. NXP Semiconductors NV (a)(b) Services – 8.3% Accenture PLC – Class A (b) Amazon.com, Inc. (a) Demand Media, Inc. (a) Google, Inc. – Class A (a) The accompanying notes are an integral part of these financial statements. 3 THE WALL STREET FUND, INC. SCHEDULE OF INVESTMENTS (continued) June 30, 2013 (Unaudited) Shares Value COMMON STOCKS – 98.9% (continued) Software – 4.7% Ansys, Inc. (a) $ Microsoft Corp. Oracle Corp. Specialty Retail – 9.5% AutoNation, Inc. (a) AutoZone, Inc. (a) Home Depot, Inc. Michael Kors Holdings Ltd. (a)(b) VF Corp. Telecommunications – 3.7% American Tower Corp. – REIT QUALCOMM, Inc. Transportation – 4.1% J.B. Hunt Transport Services, Inc. Union Pacific Corp. TOTAL COMMON STOCKS (Cost $53,002,459) SHORT-TERM INVESTMENT – 2.1% Money Market Fund – 2.1% First American Prime Obligations Fund, Class Z, 0.000% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $1,407,681) TOTAL INVESTMENTS (Cost $54,410,140) – 101.0% Liabilities in Excess of Other Assets – (1.0)% ) TOTAL NET ASSETS – 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security (b) Foreign Domiciled (c) Variable Rate Security – the rate shown is the annualized seven-day effective yield as of June 30, 2013. REIT – Real Estate Investment Trust The accompanying notes are an integral part of these financial statements. 4 THE WALL STREET FUND, INC. STATEMENT OF ASSETS AND LIABILITIES June 30, 2013 (Unaudited) ASSETS: Investments, at value (cost $54,410,140) $ Receivable for fund shares sold Dividends receivable Expense reimbursement due from Adviser (Note 4) Prepaid expenses Total Assets LIABILITIES: Payable for investments purchased Payable for fund shares redeemed Investment advisory fee payable (Note 4) Shareholder servicing fee payable (Note 4) Accrued expenses and other payables Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital stock $ Net unrealized appreciation on investments Undistributed net investment income Accumulated undistributed net realized loss on investments ) TOTAL NET ASSETS $ Shares outstanding (500,000,000 authorized, $0.0001 par value) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE $ THE WALL STREET FUND, INC. STATEMENT OF OPERATIONS For the six months ended June 30, 2013 (Unaudited) INVESTMENT INCOME: Dividend income $ Total investment income EXPENSES: Investment advisor fees (Note 4) Shareholder servicing fees (Note 4) Administration and fund accounting fees Transfer agent fees and expenses Directors’ fees and expenses Federal and state registration fees Professional fees Custody fees Insurance expense Reports to shareholders Total expenses before expense reimbursement Expenses reimbursed by Adviser (Note 4) ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investment transactions Change in unrealized appreciation on investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these financial statements. 5 THE WALL STREET FUND, INC. STATEMENTS OF CHANGES IN NET ASSETS For the For the Six Months Year Ended Ended June 30, December 31, (Unaudited) OPERATIONS: Net investment income $ $ Net realized gain (loss) on investment transactions ) Change in unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Cost of shares redeemed ) ) Reinvested distributions — Net increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS FROM NET INVESTMENT INCOME — ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ THE WALL STREET FUND, INC. NOTES TO FINANCIAL STATEMENTS June 30, 2013 (Unaudited) 1. Organization The Wall Street Fund, Inc. (the “Fund”) is registered under the Investment Company Act of 1940 (the “1940 Act”), as amended, as an open-end diversified management investment company.The Fund seeks to produce growth of capital by investing principally in a diversified portfolio of common stocks. 2.Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements.These policies are in conformity with accounting principles generally accepted in the United States of America, which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported results of operations during the reporting period.Actual results could differ from those estimates and assumptions. (a) Investment Valuation – Securities which are traded on a national stock exchange are valued at the last sale price on the securities exchange on which such securities are primarily traded.Securities traded on the over-the-counter market and listed securities for which there were no transactions are valued at the mean between the closing bid and asked prices.Debt securities (other than short-term instruments) are valued at the mean price furnished by a national pricing service, subject to review by the Fund’s investment adviser and determination of the appropriate price whenever a furnished price is significantly different from the previous day’s furnished price.Investments in open-end mutual funds (other than exchange-traded funds) are valued at their respective net asset values on the valuation date.Short-term debt securities maturing within 60 days are valued at amortized cost.Securities for which market quotations are not readily available and other assets are valued at fair value as determined in good faith by the Fund’s investment adviser pursuant to procedures approved by and under supervision of the Fund’s Board of Directors. Generally accepted accounting principles require disclosures regarding the valuation inputs and techniques used to measure fair value and any changes in such valuation inputs and techniques.The various inputs used in determining the value of each of the Fund’s investments are summarized in the following three broad categories: Level 1 – Quoted prices in active markets for identical securities. The accompanying notes are an integral part of these financial statements. 6 THE WALL STREET FUND, INC. NOTES TO FINANCIAL STATEMENTS (continued) June 30, 2013 (Unaudited) Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The valuation levels are not necessarily an indication of the risk associated with investing in these investments.As of June 30, 2013, the Fund’s investments were classified as follows: Total Level 1 Level 2 Level 3 Fair Value Common Stocks* $ $
